Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 19: delete “synchronous” and insert --asynchronous--
In claim 13, line 7: delete “the data channel at the second” and insert --a data channel at a second--
Authorization for this examiner’s amendment was given in an interview with Eric Halsne on 11/03/2021.






Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a signal processing system and method for transferring analog signals from a probe to a remote processing unit, the method comprising inter alia: receiving an analog signal from an imaging depth within a subject at a first ASIC at the probe; performing asynchronous sigma-delta modulation on the analog signal, by way of an asynchronous sigma-delta modulator, thereby generating a binary bit-stream; and receiving the binary bit-stream from a data channel at a second ASIC at the remote processing unit, and wherein: performing asynchronous sigma-delta modulation on the analog signal comprises: altering a time gain function of the asynchronous sigma-delta modulator based on the imaging depth, wherein the time gain function is adapted to: control a feedback gain of the asynchronous sigma-delta modulator, thereby controlling a dynamic range of the asynchronous sigma-delta modulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bunce et al (US 6,203,498) teach an ultrasonic imaging device comprising: a first ASIC at a probe, adapted to receive an analog probe signal; an analog-to-digital converter adapted to receive the analog probe signal and output a binary stream comprising domain pulses; and, a second ASIC adapted to receive the binary bit stream.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845